Name: Regulation (Euratom, ECSC, EEC) No 1009/75 of the Council of 14 April 1975 amending Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of officials and the conditions of employment of other servants of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  organisation of work and working conditions;  executive power and public service;  personnel management and staff remuneration
 Date Published: nan

 19 . 4 . 75 Official Journal of the European Communities No L 98/ 1 I (Acts whose publication is obligatory) REGULATION (EURATOM, ECSC , EEC) No 1009/75 OF THE COUNCIL of 14 April 1975 amending Regulation (EEC, Euratom, ECSC) No 259/68 laying down the Staff Regulations of officials and the conditions of employment of other servants of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 24 thereof ; Having regard to the proposal from the Commission , submitted after consulting the Staff Regulations Committee ; Having regard to the Opinion of the European Parlia ­ ment (') ; Having regard to the Opinion of the Court of Justice ; Whereas , in the light of experience gained and the development of certain tasks of officials of the Euro ­ pean Communities, it seems appropriate , as a matter of priority , to amend certain provisions of the Staff Regulations of officials of the European Communities , laid down in Regulation (EEC, Euratom , ECSC) No 259 /68 ( 2 ), as last amended by Regulation (Euratom , ECSC, EEC) No 71 1 / 75 p ), HAS ADOPTED THIS REGULATION : Article 1 Article 56a of the Staff Regulations of officials of the European Communities is amended as follows : (a) In the first paragraph :  the words ' paid from appropriations in the research and investment budget and employed in an establishment of the joint research centre or on indirect action ' shall be deleted ;  in the Danish , Dutch , French and Italian versions the words 'skifteholdstjeneste ', 'conti ­ nudienst', 'service continu ', ' servizio continuo', shall be replaced by the words 'skifteholds ­ eller turnustjeneste ', 'continudienst of ploegen ­ dienst ', 'service continu ou par tours ', ' servizio continuo o a turni ', respectively. (b) The following shall be substituted for the second paragraph : 'Acting on a proposal from the Commission submitted after consulting the Staff Regulations Committee , the Council shall determine the cate ­ gories of officials entitled to such allowances , and the rates and conditions thereof.' (c ) In the third paragraph , in the Danish , Dutch , French and Italian versions the words 'skiftehold ­ stjeneste ', 'continudienst', ' service continu ', ' servizio continuo ' shall be replaced by the words 'skifteholds - eller turnustjeneste ', 'continudienst of ploegendienst', ' service continu ou par tours ', ' servizio continuo o a turni ' respectively . Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 April 1975 . / ¢or the Council The President G. FITZGERALD (') OJ No C 140 , 13 . 11 . 1974 , p. 20 . ( 2 ) OJ No L .56 , 4 . 3 . 1968 , p. 1 . ( 3 ) OJ No L 71 , 20 . 3 . 1975 , p. 1 .